In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of two orders of the Family Court, Westchester County (Lammers, Ct. Atty. Ref.), entered June 22, 2012, and January 11, 2013, respectively, as, after permanency hearings, continued the permanency goal of adoption with regard to the subject child.
Ordered that the appeal from so much of the order entered June 22, 2012, as continued the permanency goal of adoption with regard to the subject child is dismissed, without costs or disbursements, as that portion of the order was superseded by so much of the order entered January 11, 2013, as continued the permanency goal of adoption with regard to the subject child; and it is fiirther,
Ordered that the order entered January 11, 2013, is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s determination that the petitioner proved by a preponderance of the evidence that a continuation of the permanency goal of adoption was in the best interests of the subject child has a sound and substantial basis in the record (see Matter of Duane S., Jr. [Duane S.], 103 AD3d 645 [2013]; Matter of Acension C.L. [Jesate J.], 96 AD3d 1059, 1060 [2012]). Dillon, J.E, Angiolillo, Roman and Sgroi, JJ., concur.